 


 HJ 80 ENR: Approving the request of the Secretary of Veterans Affairs for a waiver under section 1703E(f) of title 38, United States Code.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA 
One Hundred Sixteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. J. RES. 80 
 
JOINT RESOLUTION 
Approving the request of the Secretary of Veterans Affairs for a waiver under section 1703E(f) of title 38, United States Code. 
 
 
That Congress approves the request for a waiver under section 1703E(f) of title 38, United States Code, as submitted by the Secretary on December 6, 2019.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 